DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7 is objected to for the box identified as “ROBOT CONTROLLER” being labeled with reference character “13.”  It is believed that the reference character should be “113.”
Figures 1-18 are objected to for failing to meet reference character size criteria as set forth in 37 CFR 1.84(p)(3).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pivoting device” in claims 1 and 17 and “elevation device” in claims 2 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 16: the limitation “multi-joint type arm” contain the term “type” which renders the claims indefinite because the limitation includes elements not actually disclosed (those encompassed by the word “type”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 12 is indefinite for the limitation “a base provided with three motors.”  As understood by Applicant’s Specification, the newly claimed three motors are part of the structure that makes up the previously claimed “pivoting device” such that the three motors have antecedence in parent Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremerman et al. (US 2010/0178147).
Claim 1. A robot system comprising: a robot (304); and a robot controller (119) configured to control the robot, wherein the robot includes a first arm (320A and 326A) that is a horizontal multi-joint type arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint type arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, and a pivoting device (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction (Par. 0040, 0057, Fig. 3A-3C, and 14).  
	The Examiner notes that, in the limitation “preset angle,” the term “preset” is interpreted as being within the robot control algorithms that properly rotate the robot between the first of plurality of 106 and the second of plurality of 106. 
Claim 6. The robot system according to claim 1, wherein when the first arm and the second arm are pivoted by the pivoting device, the robot controller brings the first arm and the second arm into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis (Fig. 3A).  
Claim 11. The robot system according to claim 1, wherein a length of the first hand in the elongated direction is substantially twice a distance between the pivoting axis and an outer peripheral end of the first base link, and a length of the second hand in the elongated direction is substantially twice a distance between the pivoting axis and an outer peripheral end of the second base link (Fig. 3A).  
Claim 12. The robot system according to claim 1, wherein the robot includes a base (307) provided with three motors (1411B-1411D) therein that are driving sources for an extension/retraction operation of the first arm, an extension/retraction operation of the second arm, and the pivoting operation of the first arm and the second arm by the pivoting device (Par. 0040, 0058-0059, and Fig. 3A and 14).  
Claim 13. The robot system according to claim 1, further comprising: a first chamber (102) in which the robot is disposed; and a plurality of second chambers (106) arranged around the first chamber, wherein the first chamber includes a wall (outer wall of 102) disposed such that when the robot is pivoted by an angle at which one chamber of the plurality of second chambers is positioned in front of the robot in one direction of the first diameter direction and the second diameter direction, the wall is positioned in front of the robot in the other direction (Fig. 1).
	The Examiner notes that Applicant has not defined what “front” is in reference to the robot, so the term is interpreted as any direction within a 360 degree arc.  
Claim 16. A semiconductor manufacturing system comprising: a first chamber (102) in which a robot (304) for transferring a semiconductor wafer is disposed; and a plurality of second chambers (106) arranged around the first chamber and configured to perform a preset processing (Par. 0034) on the semiconductor wafer, wherein the robot includes a first arm (320A and 326A) that is a horizontal multi-joint type arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint type arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, and a pivoting device (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction (Par. 0034, 0040, 0057, Fig. 3A-3C, and 14).  
Claim 17. A robot comprising: a first arm (320A and 326A) including a first hand (330B) for holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on a pivoting axis (322); a second arm (320B and 326B) including a second hand (330B) for holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction; and a pivoting device (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction (Par. 0040, 0057, Fig. 3A-3C, and 14).  
Claim 19. The robot according to claim 17, wherein the first arm includes a first base link (320A) provided to be rotatable around the pivoting axis, a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and the first hand connected to a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link, and the second arm includes a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and the second hand connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link (Par. 0040, 0057, Fig. 3A-3C, and 14).  
Claim 20. The robot according to claim 17, wherein the pivoting device pivots the first arm and the second arm together in the circumferential direction while maintaining an angle difference between the first diameter direction and the second diameter direction to be the preset angle (Par. 0058).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kremerman in view of Pietrantonio et al. (US 2006/0099063).
Claim 3. The robot system according to claim 2, wherein the robot controller includes a first operation controller (controller algorithms that control 1411B) that extends/retracts the first arm to move the first hand along the first diameter direction, a second operation controller (controller algorithms that control 1411B-1411D) that controls the pivoting device with pivoting the first arm and the second arm in the circumferential direction, and a third operation controller (controller algorithms that control 1411D) that extends/retracts the second arm to move the second hand along the second diameter direction (Par. 0058-0061 and Fig. 14).  
Claim 4. The robot system according to claim 3, wherein the second operation controller controls the pivoting device with pivoting the first arm and the second arm by the preset angle that is an angle difference between the first diameter direction and the second diameter direction (Par. 0057-0058).  
Claim 5. The robot system according to claim 3, wherein the first hand and the second hand are disposed to be offset from each other in the axial direction (Fig. 3B), and the second operation controller controls the pivoting device with pivoting the first arm and the second arm in the circumferential direction (Par. 0057-0058).  
Claim 15. A method of controlling a robot, the method comprising: preparing a robot (304) including a first arm (320A and 326A) that is a horizontal multi-joint type arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint type arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, a pivoting device (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction (Par. 0040, 0057, Fig. 3A-3C, and 14). 
	Kremerman does not recite;
Claims 2, 15, and 18. The robot system further comprising an elevation device configured to move the first arm and the second arm together up and down in an axial direction of the pivoting axis.
Claim 5. The second operation controller controls the elevation device to move the first arm and the second arm up and down by a distance of the offset in the axial direction.
	However, Pietrantonio discloses a robot system (10) having a first arm (72 and 74) and second arm (78 and 106) rotated by a pivoting device (34) about a pivoting axis (D), and first and second hands (38 and 39) disposed to be offset from each other in an axial direction (Fig. 2 and 4), and further teaches an elevation device (Par. 0025) configured to move the first arm and the second arm together up and down in an axial direction of the pivoting axis (Par. 0025 and Fig. 2-4).
Therefore, in view of Pietrantonio’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kremerman’s robot system to include an elevation device to adjust the vertical height of the robot so that first and second hands would be at the same height when entering a processing device.
When modified, Kremerman’s robot system would be capable of the robot controller controls the pivoting device and the elevation device to move the first arm and the second arm up and down in the axial direction by a distance of the offset in the axial direction, simultaneously with pivoting the first arm and the second arm in the circumferential direction.

Claim 14. Kremerman discloses the first chamber is depressurized to a pressure lower than an atmospheric pressure (Par. 0034).  
	Kremerman is silent as to whether the second chambers are depressurized.
	However, the Examiner takes Official Notice that depressurizing processing chambers is well known to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kremerman’s disclosure to include second chambers that are depressurized to below atmospheric pressure to perform processing that benefits from sub-atmospheric pressure conditions.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652